DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 of US Application No. 17/308,342, filed on 05 May 2021, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed on 05 May 2021 (2), 25 June 2021, and 12 August 2021 have been considered. An initialed copy of form 1449 for each IDS is enclosed herewith.

Claim Objections
Claims 1, 6, and 11 are objected to because of the following informalities: 

Claim 1 recites “acquire information regarding an attribute of a parking space in a parking lot and information regarding behavior of a vehicle driven by the driver in the parking lot determine which of the determining conditions meets the acquired information” but should include a semi-colon between the limitations to read – acquire information regarding an attribute of a parking space in a parking lot and information regarding behavior of a vehicle driven by the driver in the parking lot; determine which of the determining conditions meets the acquired information –. Claims 6 and 11 also require a semi-colon to separate the limitations. 

Claim 1 recites “an attribute of a parking space” in line 6 but “an attribute of a parking space” is already recited in line 5.  Multiple recitations of “an attribute of a parking space” is confusing. Claims 6 and 11 recite similar limitations. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 5 both recite the limitation “the information regarding the behavior of the driver” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the information regarding the behavior of the vehicle” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites “the behavior of the vehicle includes at least information regarding movement of a line of sight of the driver”. However, the movement of a line of sight of the driver is a behavior of a driver, not of a vehicle. Applicant’s specification and claims describe the movement of the line of sight of the driver as a driver behavior, not a vehicle behavior. See claim 4 and ¶ [0019]. It is not clear how the movement of the line of sight of the driver is a vehicle behavior. Therefore, the claim is indefinite. 

Claim 15 recites “the behavior of the vehicle includes at least information regarding utterances given by the driver”. However, utterances given by the driver is a behavior of a driver, not of a vehicle. Applicant’s specification and claims describe the utterances of the driver as a driver behavior, not a vehicle behavior. See claim 5 and ¶ [0019]. It is not clear how the movement of the line of sight of the driver is a vehicle behavior. Therefore, the claim is indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “determine which of the determining conditions meets the acquired information” and “determine the tendency of the driver when the driver selects the parking space, based on the determination as to which of the determining conditions meets the acquired information”.  Independent claim 11 recites substantially similar limitations. Independent claim 6 recites “determine which of the determining conditions meets the acquired information” and “determine the tendency of the driver when the driver selects the parking space, based on the determination as to which of the determining conditions meets the acquired information”. These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind. Therefore, these limitations are abstract ideas and claims 1, 6, and 11 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 6, and 11 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “a server configured to: store, in advance, a plurality of determining conditions associated with a plurality of parking spaces, wherein each determining condition comprises information regarding an attribute of a parking space and information regarding behavior of a vehicle driven by the driver”, “acquire information regarding an attribute of a parking space in a parking lot and information regarding behavior of a vehicle driven by the driver in the parking lot”, and “guide the vehicle to a parking space based on the determined tendency of the driver”.  Using a computer as a tool to perform an abstract idea does not integrate the judicial exception into a practical application. The server is recited at a high level and, given its broadest reasonable interpretation, is a generic computer. The server is used to perform the abstract idea. Therefore, the server does not integrate the judicial exception into a practical application. Storing determining conditions is a generic computer function that is necessary to execute the abstract ideas using the computer. Data gathering and outputting are extra-solution activity, which do not integrate the judicial exception into a practical application. Acquiring information regarding an attribute of a parking space is data gathering. Therefore, this limitation does not integrate the judicial exception into a practical application. Finally, guiding the vehicle to a parking space, given its broadest reasonable interpretation, encompasses outputting instructions for the driver to drive to a parking space. Outputting instructions is outputting data. Therefore, this limitation does not integrate the judicial exception into a practical application. Independent claims 6 and 11 recite substantially similar limitations as claim 1. Therefore, claims 1, 6, and 11 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 6, and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. Further, performing generic computer functions using a generic computer does not amount to significantly more than the judicial exception. Storing and receiving data via the server are generic computer functions performed by a generic computer. Further, guiding the vehicle to a parking space, given its broadest reasonable interpretation, encompasses outputting instructions for the driver to drive to a parking space. Outputting instructions, e.g., via a display, to a driver is well-understood, routine and conventional activities previously known to the industry. Therefore, these additional elements do not amount to significantly more than the judicial exception.
Based on the above analysis, claims 1, 6, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 2-5 and 7-10 further define a previously-identified additional element, i.e., storing determining conditions. However, even as further defined, the additional element still does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,127,293 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims are taught by the claims of 11,127,293 as follows:

Regarding claim 1, 11,127,293 discloses:
A determination device that determines a tendency of a driver who selects a parking space, the determination device comprising a server configured to: store, in advance, a plurality of determining conditions associated with a plurality of parking spaces, wherein each determining condition comprises information regarding an attribute of a parking space and information regarding behavior of a vehicle driven by the driver; acquire information regarding an attribute of a parking space in a parking lot and information regarding behavior of a vehicle driven by the driver in the parking lot; determine which of the determining conditions meets the acquired information; determine the tendency of the driver when the driver selects the parking space, based on the determination as to which of the determining conditions meets the acquired information; and guide the vehicle to a parking space based on the determined tendency of the driver (see claim 1).  

Regarding claim 2, 11,127,293 discloses:
wherein the information regarding the attribute of the parking space includes at least one of information indicating a feature related to a structure of the parking space or information regarding a parking situation of another vehicle in the parking space (see claim 2).  

Regarding claim 3, 11,127,293 discloses:
wherein: the information regarding the behavior of the vehicle includes at least information regarding a vehicle speed of the vehicle; and the server is configured to determine the tendency of the driver when the driver selects the parking space, based on at least the information regarding the vehicle speed of the vehicle driven by the driver (see claim 3).  

Regarding claim 4, 11,127,293 discloses:
wherein: the information regarding the behavior of the driver includes at least information regarding movement of a line of sight of the driver; and the server is configured to determine the tendency of the driver when the driver selects the parking space, based on at least the information regarding the movement of the line of sight of the driver.  

Regarding claim 5, 11,127,293 discloses:
wherein: the information regarding the behavior of the driver includes at least information regarding utterances given by the driver during driving in the parking lot; and the server is configured to determine the tendency of the driver when the driver selects the parking space, based on at least the information regarding the utterances given by the driver during driving in the parking lot.  

Regarding claim 6, 11,127,293 discloses:
A determination device that determines a tendency of a driver who selects a parking space, the determination device comprising a server configured to: store, in advance, a plurality of determining conditions associated with a plurality of parking spaces, wherein each determining condition comprises information regarding an attribute of a parking space and information regarding behavior of the driver when the driver is driving the vehicle; acquire information regarding an attribute of a parking space in a parking lot and information regarding behavior of the driver when the driver is driving the vehicle in the parking lot determine which of the determining conditions meets the acquired information; determine the tendency of the driver when the driver selects the parking space, based on the determination as to which of the determining conditions meets the acquired information; andTSN201710798US01TFN170978-US 121 guide the vehicle to a parking space based on the determined tendency of the driver (see claim 1).  

Regarding claim 7, 11,127,293 discloses:
wherein the information regarding the attribute of the parking space includes at least one of information indicating a feature related to a structure of the parking space or information regarding a parking situation of another vehicle in the parking space (see claim 2).  

Regarding claim 8, 11,127,293 discloses:
wherein: the information regarding the behavior of the vehicle includes at least information regarding a vehicle speed of the vehicle; and the server is configured to determine the tendency of the driver when the driver selects the parking space, based on at least the information regarding the vehicle speed of the vehicle driven by the driver (see claim 3).  

Regarding claim 9, 11,127,293 discloses:
wherein: the information regarding the behavior of the driver includes at least information regarding movement of a line of sight of the driver; and the server is configured to determine the tendency of the driver when the driver selects the parking space, based on at least the information regarding the movement of the line of sight of the driver (see claim 4).  

Regarding claim 10, 11,127,293 discloses:
wherein: the information regarding the behavior of the driver includes at least information regarding utterances given by the driver during driving in the parking lot; and the server is configured to determine the tendency of the driver when the driver selects the parking space, based on at least the information regarding the utterances given by the driver during driving in the parking lot (see claim 5).  

Regarding claim 11, 11,127,293 discloses:
storing, in advance, a plurality of determining conditions associated with a plurality of parking spaces, wherein each determining condition comprises information regarding an attribute of a parking space and information regarding behavior of a vehicle driven by the driver; acquiring information regarding an attribute of a parking space in a parking lot and information regarding behavior of a vehicle driven by the driver in the parking lot determining which of the determining conditions meet the acquired information; determining the tendency of the driver when the driver selects the parking space, based on the determination as to which of the determining conditions meets the acquired information; and guiding the vehicle to a parking space based on the determined tendency of the driver (see claim 6).  
Regarding claim 12, 11,127,293 discloses:
wherein the information regarding the attribute of the parking space includes at least one of information indicating a feature related to a structure of the parking space or information regarding a parking situation of another vehicle in the parking space (see claim 2).  

Regarding claim 13, 11,127,293 discloses:
wherein: the information regarding the behavior of the vehicle includes at least information regarding a vehicle speed of the vehicle; and the method further comprises determining the tendency of the driver when the driver selects the parking space, based on at least the information regarding the vehicle speed of the vehicle driven by the driver (see claim 3).  

Regarding claim 14, 11,127,293 discloses:
wherein:TSN201710798US01 TFN170978-US 123the information regarding the behavior of the vehicle includes at least information regarding movement of a line of sight of the driver; and the method further comprises determining the tendency of the driver when the driver selects the parking space, based on at least the information regarding the movement of the line of sight of the driver (see claim 4).  

Regarding claim 15, 11,127,293 discloses:
wherein: the information regarding the behavior of the vehicle includes at least information regarding utterances given by the driver during driving in the parking lot; and the method further comprises determining the tendency of the driver when the driver selects the parking space, based on at least the information regarding the utterances given by the driver during driving in the parking lot (see claim 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sellschopp (US 2015/0123818 A1);
Nicoll et al. (US 2016/0055749 A1);
Tippelhofer et al. (US 2014/0285361 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666